Case 1:20-cr-00140-LAK Document 36-5 Filed 02/24/21 Page i of 2

 

 

  
 
    

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK _ . | ELECTRONICALLY FILE
--------------- x "DOC AE }
ATE FILED: f ae /
UNITED STATES OF AMERICA : _. _ La
: ORDER ACCEPTING THE PLEA
vy. - : ALLOCUTION BEFORE A
: UNITED STATES
RICARDO GARCIA DIAZ, : MAGISTRATE JUDGE

Defendant. : Si 20 CR 140 (LAK)

Lewis A, Kaplan, United States District Judge

On February 17, 2021, pursuant to Federal Rule of Criminal
Procedure 11, United States Magistrate Judge Katharine H. Parker,
after presiding over a plea allocution conducted via telephone
conference with the defendant’s consent, reported and recommended
that the defendant's plea of guilty be accepted. The Court has
reviewed the transcript of the plea allocution, finds that
videoconferencing was not reasonably available for the plea
allocution pursuant to Section 15002(b) (2} (A} of the CARES ACT,
and has determined that the defendant entered the plea of guilty
knowingly and voluntarily and that there is a factual basis for

it. Accordingly, it is hereby

 

 
Case 1:20-cr-00140-LAK Document 36-5 Filed 02/24/21 Page 2 of 2

ORDERED that the defendant’s plea of guilty is acceptable to
the Court. The Clerk of Court is directed to enter the defendant’s

plea of guilty.

Dated: New York, New York
Pebmeaey , 2021
dune ZF

THE HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
